Citation Nr: 1222743	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-39 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for syringomyelia.  

2.  Entitlement to service connection for a bilateral foot disability.  

3.  Entitlement to service connection for hypertension, to include as secondary to a bilateral foot disability.  

4.  Entitlement to service connection for a bilateral leg disability, to include numbness.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to May 2000.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

At one time during the pendency of this appeal, the Veteran was represented by a veterans service organization.  In a February 2012 written statement, however, that organization withdrew their power of attorney.  

The Veteran also appealed VA's denial of service connection for disabilities of the right shoulder and right thumb in May 2008.  Service connection for those disabilities was subsequently granted, however, in an August 2009 rating decision.  Because the appellant was awarded service connection for these disabilities, those issues are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

In March 2012, the Veteran testified before a Veterans Law Judge, seated at the RO.  A written transcript of this hearing has been added to the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for various disabilities allegedly related to her service in the Army and Army Reserve.  A DD Form 214 in the claims file indicates active duty from September 1999 to May 2000.  The Veteran claimed on her initial March 2007 claim to have had active duty from September 1999 to May 2002, with additional service until February 2006.  The RO made a service verification inquiry in July 2007, but was unable to verify the nature of the Veteran's service, if any, from May 2000 to February 2006.  It is unclear, however, if any follow-up actions were undertaken by VA.  As this question is clearly pertinent to her pending claims, remand is required to determine the dates and type of any additional service from May 2000 to the present.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant governmental records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(c).  

The Veteran is also put on notice of the need to provide VA with any records in her possession indicating the nature of any service after May 2000.  In her March 2007 claim, she reported duty with the 349th Regiment, 87th Division, Army Reserves, until 2006.  The Veteran is requested to submit any service treatment or personnel records associated with her service from May 2000 to the present, should she have any such records in her possession.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army Human Resources Command, or any other repository of reserve records, and request any medical and/or personnel records for the Veteran for her claimed period of reserve service, from approximately May 2000 to February 2006.  Any negative reply should be documented within the claims file.  

2.  Simultaneously, a request for complete service records must be sent to her last reported unit of record, the 349th Regiment, 87th Division, located at Camp Shelby, Mississippi.  Any negative reply should be documented within the claims file.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

